Per Curiam.

The allegation of usury all rests on the affidavit of Demmon Lowell. He is impeached. But if we give full credit to his testimony, it does not show any usury in the $500 note, which went into the judgment. Adam Empie was indebted to Lowell in nearly $1,400, secured by bond and mortgage. Lowell proposed to sell the mortgage to the plaintiff, but he declined purchasing it. Lowell then got a note from Empie with his sons as sureties for $500, and sold it to the plaintiff for $472. There is nothing to show that this was not a valid note in the hands of Lowell. It was given for so much of the debt due to him from Empie, and when Empie pays the note, he will have paid the whole $500 towards the mortgage debt to Lowell.
Decision.—Motion denied, with costs.